            Case 6:19-mj-04052-MWP Document 2 Filed 04/04/19 Page 1 of 1




                            IN THE I.]NITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF NEW YORK



            rrrr*********rr*r(***********
?krrrrrrrr********rrrr
IN THE MATTER OF THE
                                                                                                D-Mr-4-{)-
CRIMINAL COMPLAINT

United States v. Patrick W. Carlineo, Jr.
********    r( rr   **************   :k   ******   rr   *   **   ****   *


                                                        SEALING ORDER

         IT IS HEREBY ORDERED that *re Complaint and Affidavit                               are hereby sealed in the

above case pending the above-named defendant's arrest.




                                                                    ffta'iot W (aqF
                                                                    Hon. Marian W. Payson
                                                                    United States Magisffate Judge

Dated: April         4 ,2}lg
